Citation Nr: 0619516	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  04-03 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to death pension benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.

4.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits pursuant to 38 U.S.C.A. 1151.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from May 1964 to May 1970.  He 
died in February 2001.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, TX. 

Issues ## 2, 3 and 4 are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of issue #1 at present.

2.  The veteran had service connection for no disabilities at 
the time of his death in 2001; no claim was then pending nor 
were any benefits due.


CONCLUSION OF LAW

Accrued benefits are not warranted.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Accrued Benefits
Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  Relating to redefining obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.

In this case, VA's duties have been fulfilled to the extent 
reasonably feasible with regard to issue # 1.  The appellant 
was notified by means of the discussions in letters from the 
RO and a statement of the case with regard to the lack of a 
pending claim at the time of the veteran's death and 
associated factors.

VA has no duty to assist a claimant if there is no reasonable 
possibility that VA assistance would help substantiate the 
claim.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2005).  In this 
case, there is no possibility that any evidence could be 
obtained that would be relevant to the legal question 
involved.  In other words, there is no evidence that could be 
obtained that would have any effect on the outcome of this 
claim.  Therefore, in the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided). 

VA has satisfied its duties to inform and assist the 
appellant in this case.  Further development and further 
expending of VA's resources are not warranted.  Any "error" 
(of which there is none) to the appellant resulting from this 
Board proceeding with a decision does not affect the merits 
of his claim or substantive rights and, therefore, is deemed 
to be harmless.  See 38 C.F.R. § 20.1102 (2005).

Pertinent Criteria, Factual Background and Analysis

The relevant law and regulations provide that upon the death 
of a veteran, periodic monetary benefits to which he was 
entitled to receive at the time of death based on existing 
ratings or decisions or those benefits due, based on evidence 
in the file at the date of death that were unpaid for a 
period not to exceed two years prior to death may be paid to 
his spouse, children or dependent parents as accrued 
benefits.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2005).

The law applicable to the current claim provides in this 
regard that although the veteran's claim terminated with his 
death, the regulations set forth a procedure for a qualified 
survivor to carry on, to a limited extent, a deceased 
veteran's claim for VA benefits by submitting a timely claim 
for accrued benefits.  38 U.S.C.A. § 5121 (West 2002); see 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).

Thus, while the claim for accrued benefits is separate from 
the claim for service connection filed by the veteran prior 
to his death, the accrued benefits claim is derivative of the 
veteran's claim and the appellant takes the veteran's claim 
as it stood on the date of his death, but only within the 
limits otherwise established by law.  The courts have 
included among these limits that the veterans' claims do not 
survive their deaths.  See Jones v. West, 146 F.3d 1296 (Fed. 
Cir. 1998); Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. 
Cir. 1996).

Significantly, there apparently was no claim filed for 
compensation during the veteran's lifetime.  It is clear that 
there was no such claim pending prior to or at the time of 
his death in September 2001, nor were there any benefits due 
at that time.

The appellant filed her claim for benefits within a year of 
the veteran's death in 2001.  However, while her claim was 
timely filed, absent a pending claim for benefits at the time 
of the veteran's death, accrued benefits are not payable.  As 
such, the claim for accrued benefits is denied as a matter of 
law.  See Sabonis, op. cit.

ORDER

Entitlement to accrued benefits is denied.



REMAND
II.  Death pension

With regards to issue #2, while the RO has cited excess 
income as the basis for the denial of the claim in an SOC of 
record, the documentation to support that conclusion does not 
appear to be complete.  It also remains unclear that the 
appellant understands the basis for the denial of that claim, 
and/or what she may do to support her claim in that regard.


II.  Service connection cause of death

The appellant argues that the veteran's death was due to or 
contributed to, in part, by his long-standing diabetes 
mellitus, Type II, which was of service origin (specifically 
claimed under presumptive provisions relating to exposure to 
Agent Orange in Vietnam).  The service records for the 
veteran confirm that he was stationed overseas in both Korea 
and Germany, but do not show service in Vietnam.  

And while, during the course of this appeal, the RO at least 
twice endeavored to confirm the veteran's in-service presence 
or absence in Vietnam, it is not shown that there was an 
official service department response to that inquiry.  And it 
does not appear that his complete 201 file is now associated 
with the claims file.

Nonetheless, whether he was or was not in Vietnam, 
presumptive service connection is not the only way to 
establish service connection for either diabetes mellitus, 
claimed to have contributed to his death; and/or cancer which 
is shown as the primary cause of death.  The appellant has 
not been fully informed as to the manner of supporting a 
claim for direct service connection and is entitled to such.

Current adjudication has not fully addressed another basic, 
primary issue as to whether the veteran's cancer was in any 
way associable with service.  Service medical records reflect 
that he was seen in service for gastroenteritis which was 
said to be due to alcohol intake.  After service, the 
available clinical records show a history of ongoing diarrhea 
and other gastrointestinal symptoms as well as history of 
peptic ulcer, etc.  It remains unclear when the veteran first 
developed diabetes mellitus, or for that matter, chronic 
gastrointestinal problems which may or may not have been 
associable with the cancer which caused his death.

The VA regulation pertaining to claims for service connection 
for the cause of death, 38 C.F.R. § 3.312, provides as 
follows:

(a) General.  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports. (b) Principal cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto. (c) 
Contributory cause of death. (1) Contributory cause of death 
is inherently one not related to the principal cause.

In determining whether the service- connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death. 
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.

(2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
In the same category there would be included service- 
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.

(3) Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.

(4) There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.

The appellant is entitled to service connection for the cause 
of the veteran's death if she can establish that a disability 
incurred or aggravated by service, or proximately due to or 
the result of service connected disability, either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

IV.  DIC under 38 U.S.C.A. § 1151

The allegations with regard to and resolution of the 
appellant's claim pursuant to 38 U.S.C.A. § 1151 are both 
more and less complicated.  Simply stated, the appellant 
argues that additional testing should have been undertaken 
early-on by VA on the veteran which would, in all 
probability, have found his cancer when it could have been 
adequately treated, and thus, his death prevented.

Of record is a thoughtful VA opinion which the appellant and 
her representative argue sustains her allegations.  However, 
the Board finds that while the opinion is somewhat helpful, 
it does not definitively resolve the most pivotal question.

In pertinent part, the opinion noted that the veteran had 
died of colon cancer.  The primary tumor was in the cecum 
with metastasis to the liver at the time of diagnosis which 
was in 2000.  

It was noted that the primary contention was that if the 
veteran had been evaluated with a colonoscopy in November 
1998 at the VA facility wherein he was seen, the colon cancer 
would have been diagnosed and treated prior to metastasis.

The examiner further stated that:

Notes indicate he was found to have 
developed a slight drop in hemoglobin 
from 13 to 11 during 1998, and so a GI 
workup was done to include upper GI 
series with small bowel follow through, 
air contrast barium enema and 
proctoscopic exam, all of which were 
normal.  The patient was then diagnosed, 
at another facility in March 2000, 17 
months later with metastatic colon 
cancer, and the tumor was in the cecum 
with metastasis to the liver.  He 
subsequently died from this condition in 
2001.

Noting that it was not an easy case upon which to make a 
definitive statement, the examiner opined that: 

(i)n retrospect, one can say that a 
colonoscopy, if done at the time of the 
discovery of a mild anemia, and if 
successful in reaching the cecum, would 
have a slightly better chance of finding 
a small polyp or cancerous lesion in the 
cecum than would the air contrast barium 
enema.  

On the other hand, the combination of 
upper GI series with small bowel follow 
through, air contrast barium enema, which 
clearly did include the cecum in 
evaluation, and proctosigmoidoscopy, have 
been determined to be acceptable as colon 
cancer screening testing.  

So, in view of the fact that the 
colonoscopy is recognized as a test with 
higher sensitivity, to afford the veteran 
the benefit of the doubt, and say that it 
is as likely as not a colonoscopy done in 
November 1998 would have been preferable 
to air contrast barium enema, or that it 
would have been beneficial to add 
colonoscopy to the testing performed 
since the source of the anemia was not 
discovered.  
 
Thus, while the opiner provides insights into the probable 
helpfulness of certain testing, and further concludes the 
additional testing might or might not have been beneficial to 
a more definitive earlier diagnosis, there remains absent an 
opinion as to any obligation on the part of VA to have done 
such procedures and/or whether not to have done so 
constitutes culpability.  This would be the crux of the 
response necessary to resolve the question under 38 U.S.C.A. 
§ 1151. 

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  In addition, the 
proximate cause of the disability or death must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997. Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped. VA considers each involved 
body part or system separately.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.

In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter. To establish that the provision 
of training and rehabilitation services or a CWT program 
proximately caused a veteran's additional disability or 
death, it must be shown that the veteran's participation in 
an essential activity or function of the training, services, 
or CWT program provided or authorized by VA proximately 
caused the disability or death. The veteran must have been 
participating in such training, services, or CWT program 
provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C. chapter 31 or as part 
of a CWT program under 38 U.S.C.§ 1718. It need not be shown 
that VA approved that specific activity or function, as long 
as the activity or function is generally accepted as being a 
necessary component of the training, services, or CWT program 
that VA provided or authorized.

38 C.F.R. § 3.361(e) provides for Department employees and 
facilities.  A Department employee is an individual (i) who 
is appointed by the Department in the civil service under 
title 38, United States Code, or title 5, United States Code, 
as an employee as defined in 5 U.S.C. § 2105; (ii) who is 
engaged in furnishing hospital care, medical or surgical 
treatment, or examinations under authority of law; and (iii) 
whose day-to-day activities are subject to supervision by the 
Secretary of Veterans Affairs.  A Department facility is a 
facility over which the Secretary of Veterans Affairs has 
direct jurisdiction.

38 C.F.R. § 3.361(e) explains activities that are not 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility. The following are not hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility within the meaning of 38 
U.S.C. § 1151(a): (1) hospital care or medical services 
furnished under a contract made under 38 U.S.C. 1703; (2) 
nursing home care furnished under 38 U.S.C. § 1720; (3) 
hospital care or medical services, including examination, 
provided under 38 U.S.C. § 8153 in a facility over which the 
Secretary does not have direct jurisdiction.  38 C.F.R. § 
3.361(g) provides for benefits which are payable under 38 
U.S.C. § 1151 for a veteran's death.

Where the issue involves such a question of medical 
causation, competent evidence is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran had any disorder that was related to his period of 
active service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Based on the evidence of record, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED for the following action:

1.  The 
appellant 
has the 
right to 
submit 
additiona
l 
evidence 
and 
argument 
on the 
matter or 
matters 
the Board 
has 
remanded.  
Kutschero
usky v. 
West, 12 
Vet. App. 
369 
(1999).

The RO 
should 
obtain 
clarifica
tion from 
the 
service 
departmen
t as to 
the 
veteran's 
complete 
locations 
while 
serving 
overseas.  
His 201 
file 
should be 
sought 
and 
attached 
to the 
claims 
file if 
obtained.

If the 
appellant 
has 
further 
documenta
tion as 
to the 
veteran's 
gastroint
estinal 
or 
diabetes 
mellitus 
symptoms, 
she 
should be 
asked to 
submit 
them.  
The RO 
should 
assist 
her as 
required.

The RO 
should 
explain 
to the 
appellant 
what is 
required, 
and ask 
for the 
appellant 
to submit 
suitable 
documenta
tion as 
to her 
income 
with 
regard to 
the death 
pension 
claim.  
This 
documenta
tion must 
be filed 
in the 
claims 
file.

2.  The 
case, 
along 
with all 
evidentia
ry 
materials
, should 
be 
submitted 
to 
suitable 
VA 
examiners 
for 
responses 
to the 
following 
questions
: (a) 
when was 
the 
veteran's 
diabetes 
mellitus 
first 
demonstra
ted, to 
what was 
it 
attributa
ble, and 
did it 
contribut
e in any 
way to 
his 
death; 
(b) did 
the 
veteran 
develop 
chronic 
gastroint
estinal 
problems 
as a 
result of 
service, 
and if 
so, did 
they have 
any 
impact on 
his 
death; 
(c) did 
anything 
of 
service 
origin 
play any 
role in 
his 
death; 
(d) under 
the 
requireme
nts for 
all due 
care 
required 
by VA, 
was the 
lack of 
certain 
testing, 
i.e., 
colonosco
py, at 
the time 
of his 
initial 
anemia, 
demonstra
ble of 
fault or 
other 
culpabili
ty under 
38 
U.S.C.A. 
§ 1151.  
The 
opinions 
should be 
fully 
supported
.

3.  The 
case 
should 
then be 
reviewed 
by the 
RO.  If 
the 
decision 
remains 
unsatisfa
ctory, a 
SSOC 
should be 
issued, 
and the 
appellant 
and her 
represent
ative 
should be 
afford a 
reasonabl
e 
opportuni
ty to 
respond.  
The case 
should 
then be 
returned 
to the 
Board for 
further 
appellate 
review.  
The 
appellant 
need do 
nothing 
further 
until so 
notified.   

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


